
	

114 HR 4804 IH: Stop Swatting in Our Schools Act of 2016
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4804
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for a task force within the FBI to deal with certain malicious and false threats in
			 order made to obtain a response by law enforcement, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Swatting in Our Schools Act of 2016. 2. Task force to prevent swatting (a)CreationThe Director of the Federal Bureau of Investigation shall create a Task Force to combat swatting by investigating and referring for prosecution Federal offenses involved in this activity.
 (b)Definition of swattingThe term swatting means activity of individuals who through the use of the mail, telephone, or other instrument of interstate or foreign commerce, or in or affecting interstate or foreign commerce, willfully makes any threat, or maliciously conveys false information knowing the same to be false, concerning an attempt or alleged attempt being made, or to be made, to kill, injure, or intimidate any individual or unlawfully to damage or destroy any building, vehicle, or other real or personal property by means of fire or an explosive with the intent to trigger a response by a law enforcement agency in the absence of circumstances requiring such a response.
 (c)Swatting considered domestic terrorismFor the purposes of its activities, the Task Force created under this section shall deem swatting to be a form of domestic terrorism.
 (d)Coordination with the Joint Terrorism Task ForcesThe task force created under this section shall coordinate its activities with the Joint Terrorism Task Forces.
 (e)AuthorizationThere are authorized to be appropriated to carry out this section such sums as may be necessary.  